UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-31387 NORTHERN STATES POWER COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-1967505 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 414 Nicollet Mall, Minneapolis, Minnesota55401 (Address of principal executive offices) Registrant’s telephone number, including area code:612-330-5500 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No As of Feb. 25, 2013, 1,000,000 shares of common stock, par value $0.01 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2013 Annual Meeting of Shareholders is incorporated by reference into Part III of this Form 10-K. Northern States Power Company meets the conditions set forth in General Instructions I(1)(a) and (b) of Form 10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I(2). INDEX PART I 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 5 ELECTRIC UTILITY OPERATIONS 5 Public Utility Regulation 5 Capacity and Demand 6 Energy Sources and Related Transmission Initiatives 7 Nuclear Power Operations and Waste Disposal 7 Nuclear Plant Power Uprates and Life Extension 9 Fuel Supply and Costs 10 Fuel Sources 10 Renewable Energy Sources 11 Wholesale Commodity Marketing Operations 12 Summary of Recent Federal Regulatory Developments 12 Electric Operating Statistics 13 NATURAL GAS UTILITY OPERATIONS 14 Overview 14 Public Utility Regulation 15 Capability and Demand 15 Natural Gas Supply and Costs 15 Natural Gas Operating Statistics 16 GENERAL 16 ENVIRONMENTAL MATTERS 17 EMPLOYEES 17 Item 1A — Risk Factors 17 Item 1B — Unresolved Staff Comments 25 Item 2 — Properties 26 Item 3 — Legal Proceedings 27 Item 4 — Mine Safety Disclosures 27 PART II 27 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6 — Selected Financial Data 27 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 31 Item 8 — Financial Statements and Supplementary Data 33 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 87 Item 9A — Controls and Procedures 87 Item 9B — Other Information 88 PART III 88 Item 10 — Directors, Executive Officers and Corporate Governance 88 Item 11 — Executive Compensation 88 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 88 Item 13 — Certain Relationships and Related Transactions, and Director Independence 88 Item 14 — Principal Accountant Fees and Services 88 PART IV 88 Item 15 — Exhibits, Financial Statement Schedules 88 SIGNATURES 92 This Form 10-K is filed by NSP-Minnesota.NSP-Minnesota is a wholly owned subsidiary of Xcel Energy Inc.Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Index PART I Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’sSubsidiaries and Affiliates (current and former) NMC Nuclear Management Company, LLC NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP System The integrated electric production and transmission system of NSP-Minnesota and NSP-Wisconsin, managed by NSP-Minnesota NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado SPS Southwestern Public Service Company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS Xcel Energy Xcel Energy Inc. and its subsidiaries Federal and State Regulatory Agencies ASLB Atomic Safety and Licensing Board DOE United States Department of Energy DOI United States Department of the Interior DOT United States Department of Transportation EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service MPCA Minnesota Pollution Control Agency MPSC MPUC Michigan Public Service Commission Minnesota Public Utilities Commission NDPSC North Dakota Public Service Commission NERC North American Electric Reliability Corporation NRC Nuclear Regulatory Commission PSCW Public Service Commission of Wisconsin SDPUC South Dakota Public Utilities Commission SEC Securities and Exchange Commission Electric, Purchased Gas and Resource Adjustment Clauses CIP Conservation improvement program EIR Environmental improvement rider EPU Extended power uprate FCA Fuel clause adjustment GAP Gas affordability program PGA Purchased gas adjustment RDF Renewable development fund RES Renewable energy standard SEP State energy policy TCR Transmission cost recovery adjustment Other Terms and Abbreviations AFUDC Allowance for funds used during construction ALJ Administrative law judge APBO Accumulated postretirement benefit obligation ARC Aggregator of retail customers ARO Asset retirement obligation ASU FASB Accounting Standards Update BART Best available retrofit technology CAA Clean Air Act CAIR Clean Air Interstate Rule 3 Index CapX2020 Alliance of electric cooperatives, municipals and investor-owned utilities in the upper Midwest involved in a joint transmission line planning and construction effort CO2 Carbon dioxide CON Certificate of need CPCN Certificate of public convenience and necessity CSAPR Cross-State Air Pollution Rule CWIP Construction work in progress ETR Effective tax rate FASB Financial Accounting Standards Board FTR Financial transmission right GAAP Generally accepted accounting principles GHG Greenhouse gas IFRS International Financial Reporting Standards JOA Joint operating agreement LLW Low-level radioactive waste LNG Liquefied natural gas MGP Manufactured gas plant MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investor Services MVP Multi-value project Native load Customer demand of retail and wholesale customers that a utility has an obligation to serve under statute or long-term contract. NEI Nuclear Energy Institute NOL Net operating loss NOx Nitrogen oxide O&M Operating and maintenance OCI Other comprehensive income PCB Polychlorinated biphenyl PFS Private Fuel Storage, LLC PJM PJM Interconnection, LLC PM Particulate matter PPA Purchased power agreement PRP Potentially responsible party PTC Production tax credit PV Photovoltaic REC Renewable energy credit ROE Return on equity RPS Renewable portfolio standard RSG Revenue sufficiency guarantee RTO Regional Transmission Organization SIP State implementation plan SO2 Sulfur dioxide Standard & Poor’s Standard & Poor’s Ratings Services Measurements Bcf Billion cubic feet KV Kilovolts KWh Kilowatt hours MMBtu Million British thermal units MW Megawatts MWh Megawatt hours 4 Index COMPANY OVERVIEW NSP-Minnesota was incorporated in 2000 under the laws of Minnesota.NSP-Minnesota is an operating utility primarily engaged in the generation, purchase, transmission, distribution and sale of electricity in Minnesota, North Dakota and South Dakota.The wholesale customers served by NSP-Minnesota comprised approximately 4 percent of its total KWh sold in 2012.NSP-Minnesota also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas in Minnesota and North Dakota.NSP-Minnesota provides electric utility service to approximately 1.4 million customers and natural gas utility service to approximately 0.5 million customers.Approximately 89 percent of NSP-Minnesota’s retail electric operating revenues were derived from operations in Minnesota during 2012.Although NSP-Minnesota’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of NSP-Minnesota’s large commercial and industrial electric sales include customers in the following industries:petroleum and coal, as well as food products.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: real estate and educational services.Generally, NSP-Minnesota’s earnings contribute approximately 35 percent to 45 percent of Xcel Energy’s consolidated net income. The electric production and transmission costs of the entire NSP System are shared by NSP-Minnesota and NSP-Wisconsin.A FERC-approved Interchange Agreement between the two companies provides for the sharing of all generation and transmission costs of the NSP System.Such costs include current and potential obligations of NSP-Minnesota related to its nuclear generating facilities. NSP-Minnesota owns the following direct subsidiaries: United Power and Land Company, which holds real estate; and NSP Nuclear Corporation, which owns NMC, an inactive company. NSP-Minnesota conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.See Note 14 to the consolidated financial statements for further discussion relating to comparative segment revenues, net income and related financial information. NSP-Minnesota’s corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.NSP-Minnesota files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a core priority for NSP-Minnesota and is designed to meet customer and policy maker expectations for clean energy at a competitive price while creating shareholder value. ELECTRIC UTILITY OPERATIONS Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — Retail rates, services and other aspects of NSP-Minnesota’s operations are regulated by the MPUC, the NDPSC and the SDPUC within their respective states.The MPUC also has regulatory authority over security issuances, property transfers, mergers, dispositions of assets and transactions between NSP-Minnesota and its affiliates.In addition, the MPUC reviews and approves NSP-Minnesota’s electric resource plans for meeting customers’ future energy needs.The MPUC also certifies the need for generating plants greater than 50 MW and transmission lines greater than 100 KV that will be located within the state.No large power plant or transmission line may be constructed in Minnesota except on a site or route designated by the MPUC.The NDPSC and SDPUC have regulatory authority over generation and transmission facilities, along with the siting and routing of new generation and transmission facilities in North Dakota and South Dakota, respectively. NSP-Minnesota is subject to the jurisdiction of the FERC with respect to its wholesale electric operations, hydroelectric licensing, accounting practices, wholesale sales for resale, transmission of electricity in interstate commerce, compliance with NERC electric reliability standards, asset transfers and mergers, and natural gas transactions in interstate commerce.NSP-Minnesota has been granted continued authorization from the FERC to make wholesale electric sales at market-based prices.NSP-Minnesota is a transmission owning member of the MISO RTO. 5 Index Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms — NSP-Minnesota has several retail adjustment clauses that recover fuel, purchased energy and other resource costs: · CIP — The CIP recovers the costs of programs that help customers save energy.CIP includes a comprehensive list of programs that benefit all customers including Saver’s Switch®, energy efficiency rebates and energy audits. · EIR — The EIR recovers the costs of environmental improvement projects. · GAP — The GAP is a surcharge billed to all non-interruptible customers to recover the costs of offering a low-income customer co-pay program designed to reduce natural gas service disconnections. · RDF — The RDF allocates money collected from retail customers to support the research and development of emerging renewable energy projects and technologies. · RES — The RES recovers the cost of new renewable generation. · SEP — The SEP recovers costs related to various energy policies approved by the Minnesota legislature. · TCR — The TCR recovers costs associated with new investments in electric transmission. The MPUC approved NSP-Minnesota’s request that the recovery of the costs associated with the EIR and RES be included in base rates in the Minnesota electric rate case as part of the final rates effective Sept. 1, 2012.No costs are being recovered through the EIR at this time.NSP-Minnesota will continue to track PTCs associated with company-owned renewable projects and reflect the difference between the base rate amount and actual costs in the RES adjustment clause. NSP-Minnesota’s retail electric rates in Minnesota, North Dakota and South Dakota include a FCA for monthly billing adjustments for changes in prudently incurred cost of fuel, fuel related items and purchased energy.NSP-Minnesota is permitted to recover these costs through FCA mechanisms approved by the regulators in each jurisdiction.The FCA allows NSP-Minnesota to bill customers for the cost of fuel and related costs used to generate electricity at its plants and energy purchased from other suppliers.In general, capacity costs are not recovered through the FCA.In addition, costs associated with MISO are generally recovered through either the FCA or through base rate cases. Minnesota state law requires electric utilities to invest 1.5 percent of their state revenues in CIP, except NSP-Minnesota, which is required by law to invest 2 percent.NSP-Minnesota was in compliance with this standard in 2012 and expects to be in compliance in 2013.These costs are recovered through an annual cost-recovery mechanism for electric conservation and energy management program expenditures. CIP Triennial Plan — In October 2012, the Department of Commerce approved NSP-Minnesota’s 2013 through 2riennial Plan, which increases the savings goals and budgets over the previous plan. The plan sets an electric goal of annually saving the equivalent of 1.5 percent of sales (calculated on a historical three-year average, excluding opt-out customers) and an annual natural gas goal of saving 1.0 percent of sales.The combined electric and gas budgets average $104 million per year over the 2013 through 2015 period. Capacity and Demand Uninterrupted system peak demand for the NSP System’s electric utility for each of the last three years and the forecast for 2013, assuming normal weather, is listed below. System Peak Demand (in MW) 2013 Forecast NSP System The peak demand for the NSP System typically occurs in the summer.The 2012 uninterrupted system peak demand for the NSP System occurred on July 2, 2012.The 2011 peak demand occurred on a day with extremely high temperatures and humidity, which resulted in the highest uninterrupted system peak demand since July 31, 2006.The 2012 peak demand occurred uninterrupted on a day with weather much closer to normal peak day conditions.The forecast for 2013 assumes normal peak day weather and includes the impact of the termination of several firm wholesale contracts primarily at NSP-Wisconsin.The 2013 forecast also reflects the impact of two large commercial and industrial customers that have ceased operations.These customers represented 0.05 percent of 2012 sales. 6 Index Energy Sources and Related Transmission Initiatives NSP-Minnesota expects to use existing power plants, power purchases, CIP options, new generation facilities and expansion of existing power plants to meet its system capacity requirements. Purchased Power — NSP-Minnesota has contracts to purchase power from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.NSP-Minnesota also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations, or to obtain energy at a lower cost. Purchased Transmission Services — In addition to using their integrated transmission system, NSP-Minnesota and NSP-Wisconsin have contracts with MISO and regional transmission service providers to deliver power and energy to the NSP System. NSP System Resource Plans — In November 2012, the MPUC issued an order on NSP-Minnesota’s resource plan and required additional filings to determine the next resources needed for the NSP System generating capacity.In December 2012, NSP-Minnesota filed its information indicating an estimated need of 150 MW in 2017 and increasing to 440 MW by 2019, with the size and timing to be determined by the MPUC.A competitive acquisition process is anticipated to commence in March 2013 and result in the selection of a developer or developers by the MPUC in the fourth quarter of 2013.See additional discussion within the Prairie Island Nuclear EPU section below. CapX2020 — In 2009, the MPUC granted CONs to construct one 230 KV electric transmission line and three 345 KV electric transmission lines as part of the CapX2020 project.The estimated cost of the four major transmission projects is $1.9 billion.NSP-Minnesota and NSP-Wisconsin are responsible for approximately $1.1 billion of the total cost.The remainder of the costs will be borne by other utilities in the upper Midwest.These cost estimates will be updated as the projects progress. Hampton, Minn. to Rochester, Minn. to La Crosse, Wis. 345 KV transmission line In May 2012, the MPUC issued a route permit for the Minnesota portion of the project.Two parties have filed an appeal with the Minnesota Court of Appeals against the MPUC’s route permit decision.A decision by the Court is anticipated in mid-2013.In May 2012, the PSCW issued a CPCN for the Wisconsin portion of the project.Subsequent legal challenges to the PSCW’s order by intervenors were unsuccessful, thereby rendering the PSCW’s decision final.Construction on the project started in Minnesota in January 2013 and the project is expected to go into service in 2015. Monticello, Minn. to Fargo, N.D. 345 KV transmission line In December 2011, the Monticello, Minn. to St. Cloud, Minn. portion of the Monticello, Minn. to Fargo, N.D. project was placed in service.The MPUC issued a route permit for the Minnesota portion of the St. Cloud, Minn. to Fargo, N.D. section in June 2011.The NDPSC granted a CPCN in January 2011 and a certificate of corridor compatibility and route permit for the portion of the line in North Dakota in September 2012.In January 2013, construction started on the project in North Dakota. Brookings County, S.D. to Hampton, Minn. 345 KV transmission line The MPUC route permit approvals for the Minnesota segments were obtained in 2010 and 2011.In June 2011, the SDPUC approved a facility permit for the South Dakota segment.In December 2011, MISO granted the final approval of the project as a MVP.In May 2012, construction started on the project in Minnesota. Bemidji, Minn. to Grand Rapids, Minn. 230 KV transmission line The Bemidji, Minn. to Grand Rapids, Minn. line was placed in service in September 2012. Black Dog Repowering CON — In November 2012, the MPUC approved the termination of the Black Dog Repowering CON proceeding. Nuclear Power Operations and Waste Disposal NSP-Minnesota owns two nuclear generating plants: the Monticello plant and the Prairie Island plant.Nuclear power plant operations produce gaseous, liquid and solid radioactive wastes.The discharge and handling of such wastes are controlled by federal regulation.High-level radioactive wastes primarily include used nuclear fuel.LLW consists primarily of demineralizer resins, paper, protective clothing, rags, tools and equipment that have become contaminated through use in a plant. 7 Index NRC Regulation — The NRC regulates the nuclear operations of NSP-Minnesota.Decisions by the NRC can significantly impact the operations of the nuclear generating plants.The event at the nuclear generating plant in Fukushima, Japan in 2011 could impact the NRC’s deliberations on NSP-Minnesota’s Monticello power uprate request and could also result in additional regulation, which could require additional capital expenditures or operating expenses.The NRC has created an internal task force that has developed recommendations on whether it should require immediate emergency preparedness and mitigating enhancements at U.S. reactors and any changes to NRC regulations, inspection procedures and licensing processes.In July 2011, the task force released its recommendations in a written report which recommends actions to enhance U.S. nuclear generating plant readiness to safely manage severe events. In March 2012, the NRC issued three orders and a request for additional information to all licensees.The orders included requirements for mitigation strategies for beyond-design-basis external events, requirements with regard to reliable spent fuel instrumentation and requirements with regard to reliable hardened containment vents, which are applicable to boiling water reactor containments at the Monticello plant.The request for additional information included requirements to perform walkdowns of seismic and flood protection, to evaluate seismic and flood hazards and to assess the emergency preparedness staffing and communications capabilities at each plant.NSP-Minnesota expects that complying with these requirements will cost approximately $35 to $50 million at the Monticello and Prairie Island plants.Based on current refueling outage plans specific to each nuclear facility, the dates of the required compliance to meet the orders is expected to begin in the second quarter of 2015 with all units expected to be fully compliant by December 2016.Portions of the work that fall under the requests for additional information are expected to be completed by 2018.NSP-Minnesota believes the costs associated with compliance would be recoverable from customers through regulatory mechanisms and does not expect a material impact on its results of operations, financial position, or cash flows. LLW Disposal — LLW from NSP-Minnesota’s Monticello and Prairie Island nuclear plants is currently disposed at the Clive facility located in Utah.If off-site LLW disposal facilities become unavailable, NSP-Minnesota has storage capacity available on-site at Prairie Island and Monticello that would allow both plants to continue to operate until the end of their current licensed lives. High-Level Radioactive Waste Disposal — The federal government has the responsibility to permanently dispose of domestic spent nuclear fuel and other high-level radioactive wastes.The Nuclear Waste Policy Act requires the DOE to implement a program for nuclear high-level waste management.This includes the siting, licensing, construction and operation of a repository for spent nuclear fuel from civilian nuclear power reactors and other high-level radioactive wastes at a permanent federal storage or disposal facility. Nuclear Geologic Repository - Yucca Mountain Project In 2002, the U.S. Congress designated Yucca Mountain, Nevada as the first deep geologic repository.In 2008, the DOE submitted an application to construct a deep geologic repository at this site to the NRC.In 2010, the DOE announced its intention to stop the Yucca Mountain project and requested the NRC approve the withdrawal of the application.In June 2010, the ASLB issued a ruling that the DOE could not withdraw the Yucca Mountain application.In September 2011, the NRC announced that it was evenly divided on whether to take the affirmative action of overturning or upholding the ASLB decision.Because the NRC could not reach a decision, an order was issued instructing that information associated with the ASLB adjudication should be preserved.The ASLB complied and the proceeding has been suspended. The DOE’s decision and the resulting stoppage of the NRC’s review has prompted multiple legal challenges, including the DOE’s authority to stop the project and withdraw the application, the DOE’s authority to continue to collect the nuclear waste fund fee and the NRC’s authority to stop their review of the DOE’s application.The utility industry, including Xcel Energy, Inc. and NSP-Minnesota, are represented in these challenges by the NEI.Currently, only the challenges to set the nuclear waste fund fee collection rate to zero and seeking the NRC to complete their review remain active and decisions are expected from the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Circuit) in 2013. At the time that the DOE decided to stop the Yucca Mountain project and withdraw the application, the Secretary of Energy convened a Blue Ribbon Commission to recommend alternatives to Yucca Mountain for disposal of used nuclear fuel.In January 2012, the Blue Ribbon Commission report was issued.The report provided numerous policy recommendations that are being considered by the Secretary of Energy.In January 2013, the DOE provided its report to Congress relative to their plans to implement the Blue Ribbon Commission’s recommendations including the required legislative changes and authorizations required.The report also announced the Obama Administration's intent to make a pilot consolidated interim storage facility available in 2021, a larger consolidated interim storage facility available in 2025 and a deep geologic repository available in 2048. 8 Index Nuclear Spent Fuel Storage NSP-Minnesota has interim on-site storage for spent nuclear fuel at its Monticello and Prairie Island nuclear generating plants.As of Dec. 31, 2012, there were 29 casks loaded and stored at the Prairie Island plant and 10 canisters loaded and stored at the Monticello plant.An additional 35 casks for Prairie Island and 20 canisters for Monticello have been authorized by the State of Minnesota.This currently authorized storage capacity is sufficient to allow NSP-Minnesota to operate until the end of the renewed operating licenses in 2030 for Monticello, 2033 for Prairie Island Unit 1, and 2034 for Prairie Island Unit 2. PFS — The eight partners of PFS, including NSP-Minnesota, have agreed to dissolve the LLC.PFS filed a letter with the NRC in December 2012 requesting to terminate the PFS license effective immediately.PFS will be taking the appropriate actions to dissolve the LLC in 2013. NRC Waste Confidence Decision (WCD) — In June 2012, the D.C. Circuit issued a ruling to vacate and remand the NRC’s WCD.The WCD assesses how long temporary on-site storage can remain safe and when facilities for the disposal of nuclear waste will become available.The D.C. Circuit remanded the WCD to the NRC and directed it to prepare an environmental impact statement (EIS) if there are significant impacts or an environmental assessment to support a finding of no significant impact.In September 2012, the NRC Commissioners directed the NRC Staff to develop an EIS and a revised WCD and rule on the temporary storage of spent nuclear fuel.The EIS and rule are to be completed within 24 months.NSP-Minnesota does not believe that there will be an immediate impact on operations at the Prairie Island or Monticello nuclear generating plants. See Notes 11 and 12 to the consolidated financial statements for further discussion regarding nuclear related items. Nuclear Plant Power Uprates and Life Extension Life Extensions— In 2006, the NRC renewed the Monticello operating license allowing the plant to operate until 2030.In 2011, the NRC issued renewed operating licenses for Prairie Island Units 1 and 2, allowing Unit 1 to operate until 2033 and Unit 2 until 2034. Prairie Island Independent Spent Fuel Storage Installation (ISFSI) License Renewal — The current license to operate an ISFSI at Prairie Island expires in October 2013.An application to renew the ISFSI license for an additional 40 years until 2053 was submitted by NSP-Minnesota to the NRC in October 2011.In August 2012, the Prairie Island Indian Community (PIIC) petitioned to intervene and filed contentions with the NRC.In September 2012, the NRC named an ASLB to review the PIIC’s request to intervene and contentions.In December 2012, the ASLB found that the PIIC had standing to intervene and admitted three of the seven contentions put forward by the PIIC.The ASLB will establish a schedule for the hearing which should be completed by mid-2014.As Prairie Island met the NRC’s criteria for timely renewal by submitting its ISFSI license renewal application more than two years in advance of the expiration of the ISFSI’s current license, it will be allowed to continue to operate under the current license until the NRC has rendered a decision on the license renewal application. Prairie Island Nuclear Plant EPU — In 2009, the MPUC granted NSP-Minnesota a CON for an EPU project at the Prairie Island nuclear generating plant.The total estimated cost of the EPU was $294 million, of which approximately $77.6 million has been incurred, including AFUDC of approximately $13.3 million.Subsequently, NSP-Minnesota filed a resource plan update and a change of circumstances filing notifying the MPUC that there were changes in the size, timing and cost estimates for this project, revisions to economic and project design analysis and changes due to the estimated impact of revised scheduled outages.The information indicated reductions to the estimated benefit of the uprate project.As a result, NSP-Minnesota concluded that further investment in this project would not benefit customers.In December 2012, the MPUC voted unanimously that no party had shown cause to prevent termination of the EPU CON.The MPUC is expected to issue an order terminating the EPU CON in the first half of 2013. NSP-Minnesota plans to address recovery of incurred costs in the next rate case for each of the NSP-Minnesota jurisdictions and to file a request with the FERC for approval to recover a portion of the costs from NSP-Wisconsin through the Interchange Agreement.NSP-Wisconsin plans to seek cost recovery in a future rate case.Based on the outcome of the MPUC decision, EPU costs incurred to date were compared to the discounted value of the estimated future rate recovery based on past jurisdictional precedent, resulting in a $10.1 million pretax charge in December 2012 which is included in O&M expense. Monticello Nuclear Plant EPU— In 2008, NSP-Minnesota filed for both state and federal approvals of an EPU of approximately 71 MW for NSP-Minnesota’s Monticello nuclear generating plant.The MPUC approved the CON for the EPU in 2008.The license amendment filing was placed on hold by the NRC Staff to address concerns raised by the Advisory Committee on Reactor Safeguards related to containment pressure associated with pump performance.In September 2012, NSP-Minnesota made a supplemental filing to the NRC to address the containment accident pressure concern, as part of its application to amend the operating license to allow the power uprate.NSP-Minnesota expects to receive approval of the EPU project by the NRC in the second half of 2013.NSP-Minnesota is planning to complete implementation of the equipment changes needed to support the Monticello life extension and EPU projects in the planned spring 2013 refueling outage. 9 Index Overall, NSP-Minnesota is nearing completion of its life cycle management and EPU project at the Monticello nuclear generating plant to help ensure continued safe and reliable operation through 2030, and to provide additional capacity of approximately 71 MW.As a result of the licensing delays discussed above, as well as engineering design changes and emergent work discovered during implementation, both the cost and the projected in-service date exceed initial estimates, consistent with experience of other nuclear plant life extension and uprate projects.In addition, despite the cancellation of the EPU project at the Prairie Island nuclear generating plant, NSP-Minnesota is implementing life cycle management improvements at the Prairie Island facilities to help ensure their safe and reliable operation through 2034.The major capital investments for these activities at the Monticello and Prairie Island nuclear generating plants are expected to be completed in the years 2013 through 2017, with combined forecasted capital costs in that period of approximately $500 million. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for owned electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Weighted Coal* Nuclear Natural Gas Average Owned NSP System Generating Plants Cost Percent Cost Percent Cost Percent Fuel Cost $ 47
